          Case 1:20-cv-00129-RC Document 43 Filed 03/09/20 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 SAINT-GOBAIN PERFORMANCE
 PLASTICS EUROPE,

                Plaintiff,

        v.
                                                     Civil Action No.: 1:20-cv-00129-RC
 BOLIVARIAN REPUBLIC OF
 VENEZUELA

                Defendant


                 PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT

       Plaintiff Saint-Gobain Performance Plastics Europe (“Plaintiff” or “Saint-Gobain”), by and

through its undersigned counsel, respectfully moves that this Court grant summary judgment in its

favor pursuant to Federal Rule of Civil Procedure 56 and Rule 7(h) of this Court’s Local Civil

Rules and 22 U.S.C § 1650a.

       Saint-Gobain’s Motion is accompanied and supported by the following submissions:

              (1) Memorandum of Law in Support of Plaintiff’s Motion for Summary Judgment;

              (2) Statement of Material Facts as to Which There Is No Genuine Issue in Support

              of Plaintiff’s Motion for Summary Judgment;

              (3) Declaration of Alexander A. Yanos in Support of Plaintiff’s Motion for

              Summary Judgment with four attached exhibits; and

              (4) a Proposed Order.




                                               1
        Case 1:20-cv-00129-RC Document 43 Filed 03/09/20 Page 2 of 3



Dated: March 9, 2020                Respectfully submitted,




                                    ALSTON & BIRD LLP
                                    Alexander A. Yanos
                                    Carlos Ramos-Mrosovsky
                                    Rajat Rana
                                    90 Park Avenue
                                    New York, NY 10016
                                    Telephone: 212-210-9400
                                    Facsimile: 212-210-9444
                                    alex.yanos@alston.com
                                    carlos.ramos-mrosovsky@alston.com
                                    rajat.rana@alston.com

                                    Counsel for Plaintiff Saint-Gobain Performance
                                    Plastics Europe




                                     2
          Case 1:20-cv-00129-RC Document 43 Filed 03/09/20 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I hereby certify that on March 9, 2020, I caused this document to be electronically filed

with the Clerk of the Court of the U.S. District Court for the District of Columbia by using the

CM/ECF system, which will automatically generate and serve notice of this filing to all counsel

of record, including counsel for Defendant. I further certify that I am not aware of any party who

will not receive such notice.

Dated: March 9, 2020                                        /s/ Alexander A. Yanos
                                                            Alexander A. Yanos




                                                3
